                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DMSION


 HAL C. POTTER and the ESTATE OF
 LINDA H. POTTER, by and through HAL C.
 POTTER, Executor,

 Plaintiff,                                      Civil Action No. 4:18-cv-167-D

 v.

 UNITED STATES OF AMERICA,

 Defendant.

                                              ORDER

         The Plaintiffs' motion for an entry of a stay of all deadlines in this case for a period of

thirty (30) days is hereby GRANTED. The stay shall lift automatically thirty days from the entry

of this order.


         SO ORDERED. This the     _~day of~ 2019.
